Citation Nr: 1043637	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as secondary to a service-connected right knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1979.  

The matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a   RO rating decision.  

During the course of his appeal, the Veteran was afforded a 
hearing held at the RO by the undersigned Veterans Law Judge in 
November 2008.  

In February 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC. for 
additional development of the record.    

The purpose of this remand was to supply the Veteran with 
corrective Veterans Claims Assistance Act (VCAA) notice, to 
obtain outstanding treatment records, and to schedule him for a 
VA examination.  

All of the actions previously sought by the Board through its 
prior development request appears to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  

Upon completion of the requested development, a Supplemental 
Statement of the Case (SSOC), issued in May 2010, confirmed and 
continued the previous denial.  

Additionally, in July 2010, the Veteran submitted a written 
statement and medical evidence directly for the Board's 
consideration.  As the evidence appears to be substantively 
duplicative of that which was already associated with the claims 
folder, remand for initial RO review is not deemed to be 
required.  See 38 C.F.R. § 20.1304(c); Disabled American 
Veterans, 327 F.3d at 1353-54.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to a left knee disorder in service or for many 
years thereafter.  

3.  The Veteran has presented credible lay assertions linking his 
left knee pain to a degenerative process related to the 
progressively disabling manifestations attributable the service-
connected right knee disability.  

4.  The currently demonstrated left knee degenerative changes are 
shown as likely as not to have been caused by the service-
connected right knee disability.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by left knee degenerative joint changes is 
proximately due to or the result of the service-connected right 
knee condition.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in November 2002, November 
2003, March 2004, and March 2009 letters.  Specifically, in the 
March 2009 letter, the Veteran was notified of VA's practices in 
assigning disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The claim was readjudicated in May 2010.  As this course of 
action has corrected any initial notice errors, there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded a VA examination to 
address the nature and etiology of his claimed disorder.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1131.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be established for disease diagnosed 
after discharge from service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  In cases where 
the veteran cannot establish some of these elements, a veteran 
can instead establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2010).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that he currently suffers from a left knee 
disorder as secondary to his service-connected right knee 
disability.  Specifically, during his November 2008 hearing and 
in various written statements, he contends that, because his 
right knee locks, he shifts his balance to his left side, and 
this has caused symptoms of pain, instability and giving out in 
the left knee since the early 1980's.  

The Veteran was granted service connection for a right knee 
disorder in a May 1980 rating decision, issued in June 1980 by 
the RO, and assigned a noncompensable (no percent) evaluation, 
effective on August 28, 1979.  

In a January 2000 RO rating decision, the RO increased the rating 
to 20 percent, effective on October 1, 1999.  He initially 
submitted a claim of service connection for a left leg disorder 
related to his service-connected right knee disability and 
revised his claim to include service connection for a left knee 
disorder related to his service-connected right knee disability.  

A September 2001 RO rating decision, issued in October 2001, 
denied the claim of service connection for a left knee disorder 
as secondary to the service connected disability of postoperative 
right meniscectomy.  

In an October 2002 statement, the Veteran sought to reopen his 
claim, which was denied in a December 2002 rating decision.   In 
February 2009, the Board reopened and remanded the Veteran's 
claim for further development.  

The Board notes initially that the service treatment records 
reveals a hospital discharge report indicating findings of "a 
loose body in the left knee, non-union old tibial spine 
fracture."  However, several treatment records of the same date, 
also involving hospitalization for a knee disorder, appear to 
indicate that treatment was for the right knee.  The service 
treatment records are otherwise negative for mention of a left 
knee disorder.  

Further, the VA treatment records, generally reflect findings of 
pain in the knees, leg pain, left knee arthritis with medial 
meniscus tear, mild degenerative joint disease of the left knee, 
progressive arthralgias of the knees, and degenerative joint 
disease.  

Notably, a VA treatment record, dated in November 1995, revealed 
a history of symptomatology referable to both knees for the last 
6 months and findings of some bogginess of the knees, pitting 
edema of the lower extremities, and a negative drawer sign 
without definite fluid or instability of the collateral ligament.  

The physician noted a moderate amount of patellofemoral 
crepitation with some tenderness on wiping the patella against 
the femoral condyle.  The X-ray studies of both knees indicated 
early osteoarthritic changes and significant calcification of 
both popliteal arteries.  

Moreover, the VA X-ray study reports, dated from November 1995 to 
September 2001, report a diagnosis of a negative study.  An 
August 2003 VA treatment record indicates a history of injury to 
the left foot for two days after the Veteran stubbed his foot 
against a breakfast stool and injured his 3rd toe and a history 
of fracture in service.  Significantly, a February 2003 VA MRI 
study of the left knee report revealed findings of a small joint 
effusion and a small tear seen in the posterior horn of the 
medial meniscus.  

A December 1999 VA examination report shows diagnostic and 
clinical test results of mild degenerative joint disease of both 
knees that was consistent with aging.  

In conjunction with the current appeal, the Veteran underwent a 
VA examination in September 2001 and reported having a history of 
a right knee injury in 1974 during boot camp in service.  He re-
injured it in 1976 and underwent surgery for medial meniscectomy 
in 1995 by arthroscopy for chronic catching in his right knee.  
The Veteran then wore a derotational brace on his right knee and 
walked with a cane or crutches.  

An examination revealed observations of the Veteran walking 
stiff-legged with a derotational brace on his right leg with a 
free range of motion.  The examiner noted no swelling or effusion 
of either leg and a well-healed medial scar present on the right 
knee.  

The range of motion testing of the left knee revealed flexion 
from 0 to 145 degrees, without laxity of the joint line, laxity 
of the medial collateral or lateral collateral ligament, or 
laxity of the anterior or posterior cruciate ligament.  The 
examiner observed slight tenderness with manipulation of the 
patella.  

The VA examiner noted that the Veteran had bilateral weakness on 
extension and flexion and findings of a well-healed old gunshot 
wound to the left lateral thigh that had occurred in June 1999, 
from which the Veteran made a good recovery as far as muscle 
tone.  

The Veteran was diagnosed with status post gunshot wound left 
thigh in 1999, and chronic painful left knee.  A review of the X-
ray studies showed no changes to the left knee.  The examiner 
noted that the Veteran gave a history of pain to the left knee 
with walking and indicated that the knee popped and swelled when 
he walked on uneven surfaces for an extended period of time.  

The examiner opined that, considering that there was no effusion, 
swelling or laxity of the joint, and that there was only minimal 
tenderness on manipulation of the patella, he could not say the 
gunshot wound to the left thigh was a contributing factor to the 
left knee disorder.  He added that the Veteran reported having 
pain in his left knee for much longer than 5 to 10 years.  

Notably, an award of service connection may not be based on 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2009); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  

Most recently, the Veteran underwent a VA examination in May 2009 
and complained of a left knee condition that developed as the 
result of his favoring his left leg and knee due to his service-
connected right knee disability.  

The examiner noted a history of being diagnosed with a right knee 
condition while the Veteran was on active service in 1975.  The 
left knee started troubling him almost continuously, 10 years 
after his discharge from service.  He complained of left knee 
pain, weakness, stiffness, giving way and swelling of the left 
knee and reported taking Hydrocodone and Acetaminophen that 
helped to some extent; but denied symptoms of effusion, 
dislocation, subluxation, heat, redness or drainage.  

The Veteran endorsed a history of flare-ups on a daily basis, 
especially after walking and standing, which lasted for 12 to 24 
hours, with relief at rest as well as on foot elevation.  He 
reportedly used a cane, but denied needing a crutch, brace or 
corrective shoes.  He also denied a history of left knee surgery, 
further injury or interference with his activities of daily 
living.  

The Veteran added that, after standing for 10 to 20 minutes or 
walking for 500 yards, his left knee bothered him.  He denied 
having a prosthesis or neoplasm.  

The examination revealed that he had a limping gait, walked with 
a cane, and could not walk on his toes and heels; he was able to 
perform tandem walking with the help of a cane.  There was no 
tenderness, effusion, edema, deformity or crepitation of the left 
knee joint.  

The range of motion testing showed full extension, without any 
discomfort or pain, to 0 degrees, and full flexion, without any 
discomfort or pain, to 130 degrees.  The examiner noted that 
repetitive motion did not change the range of motion.  

Moreover, the examiner indicated that the Veteran had no 
instability or laxity to both medial and lateral collateral 
ligaments of his left knee joint, that the left knee joint 
anterior and posterior drawer tests were negative, that the left 
knee McMurray and Lachman tests were negative, and that there 
were no callosities or skin breakdown.  The Veteran had shoe wear 
pattern, on the outer part of the toe area, as well as on inner 
part of the heel area, bilaterally.  

An X-ray study of the left knee joint revealed minimal 
degenerative changes, and the Veteran was diagnosed with 
degenerative joint disease of the left knee.  

The VA examiner opined that the Veteran's current diagnosis of a 
left knee disorder was not caused by or aggravated by his 
service-connected right knee disability.  

The examiner explained that, upon review of the claims file, the 
Veteran reported that he had favored his right knee and shifted 
his weight to his left leg and knee joint for many years and that 
any such type of weight shifting or imbalance of the weight-
bearing joints led to wear and tear, which caused degeneration of 
the joint.  

The examiner indicated that the x-ray study performed in December 
1999 revealed a normal examination.  The Veteran also had another 
left knee X-ray performed in September 2001 that also revealed a 
negative study; therefore, based on these studies revealing a 
normal left knee joint without any degeneration or other kind of 
pathophysiology, that his current diagnosis for degenerative 
joint disease of the left knee more likely than not was due to 
wear and tear leading to degeneration due to age.  



The Board finds that the May 2009 examiner's opinion constitutes 
probative evidence on the current medical condition question.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one 
medical opinion over another provided it offers an adequate basis 
for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Here, the Board finds the opinion to be probative to the extent 
that it relates the left knee degeneration to wear and tear.  
However, there is no basis to causally link the left knee 
pathology solely to the process of aging in this case.  

Overall, the evidence is in relative equipoise in showing that 
the claimed left knee degenerative changes as likely as not are 
due to different factors including wear and tear caused by the 
service-connected right knee disability.  

The Veteran in this regard is deemed competent and credible to 
describe the symptoms involving the left knee and how they relate 
to functional impairment caused by his service-connected right 
knee disability.  

Here, the Veteran is found over time to have completed of 
progressive left knee pain consistent with the worsening that had 
taken place with respect to the service-connected right knee 
disability.  To this extent the Board finds the Veteran's lay 
assertions to supportive of the claim of secondary service 
connection.  

Thus, in resolving all reasonable doubt in the Veteran's favor, 
service connection for the left knee disability on a secondary 
basis is warranted.  




ORDER

Service connection for a left knee degenerative changes as 
secondary to the service-connected right knee disability is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


